EXHIBIT 10.42

EMPLOYMENT AGREEMENT (the “Agreement”) made November 20, 2012 and effective as
of January 1, 2013 (the “Effective Date”) between TIME WARNER INC., a Delaware
corporation (the “Company”), and Jeffrey Bewkes (“You”).

You are currently employed by Time Warner Inc. (the “Company”) pursuant to an
Employment Agreement between you and the Company dated December 11, 2007 (the
“Prior Agreement”), which amended and superseded an agreement made December 22,
2003 (the “Initial Agreement”). The Prior Agreement shall continue to govern the
terms of your employment through December 31, 2012. This Agreement shall become
effective January 1, 2013 (the “Effective Date”) and shall amend and supersede
the terms of the Prior Agreement effective with the Effective Date. You and the
Company therefore agree as follows:

1. Term of Employment. Your “term of employment” as this phrase is used
throughout this Agreement shall be for the period beginning on the Effective
Date and ending on December 31, 2017 (the “Term Date”), subject, however, to
earlier termination as set forth in this Agreement.

2. Employment. During the term of employment, you shall serve as the Chairman of
the Board and Chief Executive Officer, Time Warner Inc., and shall report only
to the Board of Directors of the Company. You shall have the authority,
functions, duties, powers and responsibilities normally associated with such
position and such additional authority, functions, duties, powers and
responsibilities as the Board of Directors of the Company may from time to time
delegate to you in addition thereto consistent with your position with the
Company. You shall, from time to time and without additional compensation, serve
during the term of employment in such additional offices of comparable or
greater stature and responsibility in the Company and its subsidiaries and as a
director and as a member of any committee of the Board of Directors of the
Company and its subsidiaries to which you may be elected from time to time.
During your employment, (i) your services shall be rendered on a substantially
full-time, exclusive basis and you will apply on a substantially full-time basis
all of your skill and experience to the performance of your duties, (ii) you
shall have no other employment and, without the prior written consent of the
Board of Directors of the Company, no outside business activities which require
the devotion of substantial amounts of your time, and (iii) unless you consent
otherwise, the place for the performance of your services shall be the principal
executive offices of the Company in the New York City metropolitan area, subject
to such reasonable travel as may be required in the performance of your duties.
The foregoing



--------------------------------------------------------------------------------

shall be subject to the Company’s written policies, as in effect from time to
time, regarding vacations, holidays, illness and the like and shall not prevent
you from devoting such time to your personal affairs (including service as a
director of another entity) as shall not interfere with the performance of your
duties hereunder, provided that you comply with Section 9 and any generally
applicable written policies of the Company on conflicts of interest and service
as a director of another corporation, partnership, trust or other entity.

3. Compensation.

3.1 Base Salary. The Company shall pay you a base salary at the rate of not less
than $2,000,000 per annum during the term of employment (“Base Salary”). The
Company may increase, but not decrease, your Base Salary during the term of
employment and upon any such increase the term “Base Salary” shall mean such
increased amount (subject to Section 5). Base Salary shall be paid in accordance
with the Company’s then current payroll practices and policies with respect to
senior executives. For the purposes of this Agreement “senior executives” shall
mean the executive officers of the Company.

3.2 Bonus. In addition to Base Salary you may be entitled to receive during the
term of employment an annual cash bonus (“Bonus”) subject to and pursuant to the
Company’s Annual Incentive Plan for Executive Officers (such plan, together with
any successor plan of the Company intended to comply with Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), being hereinafter
referred to as the “Annual Bonus Plan”). Although your Bonus is fully
discretionary, your target annual Bonus for each calendar year during the term
of employment shall be no less than $10,000,000, but the parties acknowledge
that your actual Bonus will vary depending on the actual performance of you and
the Company from a minimum of $0 and up to a maximum Bonus of 150% of the target
as determined by the Compensation and Human Development Committee of the Board
of Directors of the Company (the “Compensation Committee”). Each year, your
personal performance will be considered in the context of your executive duties
and any individual goals set for you, and your actual Bonus will be determined
at that time. Although as a general matter the Company expects to pay bonuses at
the target level in cases of satisfactory individual performance, it does not
commit to do so, and your Bonus may be negatively affected by the exercise of
the Compensation Committee’s discretion based on overall Company performance.
Payments of any bonus compensation under this Section 3.2 shall be paid to you
between January 1 and March 15 of the calendar year immediately following the
performance year in respect of which such Bonus is earned.

 

2



--------------------------------------------------------------------------------

3.3 Deferred Compensation Account. Pursuant to the terms of employment
agreements with the Company that preceded the Initial Agreement, you previously
have been paid deferred compensation which has been deposited in a special
account (the “Trust Account”) maintained on the books of a Time Warner Inc.
grantor trust (the “Rabbi Trust”) for your benefit. Consistent with the terms of
the Initial Agreement, the Trust Account shall be maintained by the trustee
(“Trustee”) thereof in accordance with the terms of Annex A attached hereto and
the trust agreement (the “Trust Agreement”) establishing the Rabbi Trust (which
Trust Agreement shall in all respects remain consistent with the terms of Annex
A), until the full amount which you are entitled to receive therefrom has been
paid in full. The Company shall pay all fees and expenses of the Trustee and
shall enforce the provisions of the Trust Agreement for your benefit. The
Company and you acknowledge that no amounts have been paid by the Company or
deferred by you into the Trust Account and the terms and conditions governing
the Trust Account have not been modified subsequent to October 1, 2004.

3.4 Long Term Incentive Compensation. So long as the term of employment has not
terminated, the Company annually shall provide you with long term incentive
compensation with a target value of $16,000,000 (based on the valuation method
used by the Company for its senior executives) through a combination of stock
option grants, restricted stock units, performance stock units or other
equity-based awards, cash-based long-term plans or other components as may be
determined by the Compensation Committee from time to time in its sole
discretion. The long term incentive compensation provided pursuant to this
Section 3.4 will be granted or provided at the same times as granted or provided
to other senior executives of the Company. Any stock options awarded to you by
the Company on or after the Effective Date (the “Term Options”) will remain
exercisable for the full term of such Term Options unless your employment with
the Company is terminated (i) pursuant to Section 4.1, (ii) by you after the
Company has given you notice of termination under Section 4.1, or (iii) as a
result of your retirement pursuant to Section 4.6 prior to the Term Date, and if
this clause (iii) applies, such Term Options shall be treated consistent with
Section 8.2(b).

3.5 Upfront PSU Grant. Pursuant to the Prior Agreement, in January 2008, you
were granted 250,000 target performance stock units (which are 120,355 target
performance stock units as of the date of execution of this Agreement due to
adjustment to

 

3



--------------------------------------------------------------------------------

reflect the 1-for-3 reverse stock split in March 2009 and the spin-offs of Time
Warner Cable Inc. and AOL Inc.) that are referred to as the “Upfront PSU Grant”
in the Prior Agreement. The Company acknowledges and agrees that the terms of
the Upfront PSU Grant set forth in Section 3.5 of the Prior Agreement and the
award agreement for the Upfront PSU Grant continue to apply and will govern the
vesting of such and release to you of shares of Time Warner stock in February
2013.

3.6 Indemnification. You shall be entitled throughout the term of employment
(and after the end of the term of employment, to the extent relating to service
during the term of employment) to the benefit of the indemnification provisions
contained on the date hereof in the Restated Certificate of Incorporation and
By-laws of the Company and in any other agreements or arrangements intended to
provide you with indemnification rights (not including any amendments or
additions after the date hereof that limit or narrow, but including any that add
to or broaden, the protection afforded to you by those provisions).

4. Termination.

4.1 Termination for Cause. The Company may terminate the term of employment and
all of the Company’s obligations under this Agreement, other than its
obligations set forth below in this Sections 4.1 and in Section 3.6, for
“cause”. Termination by the Company for “cause” shall mean termination because
of your (a) conviction (treating a nolo contendere plea as a conviction) of a
felony (whether or not any right to appeal has been or may be exercised) other
than as a result of a moving violation or a Limited Vicarious Liability,
(b) willful failure or refusal without proper cause to perform your material
duties with the Company, including your material obligations under this
Agreement (other than any such failure resulting from your incapacity due to
physical or mental impairment), (c) willful misappropriation, embezzlement or
reckless or willful destruction of Company property having a significant adverse
financial effect on the Company or a significant adverse effect on the Company’s
reputation, (d) willful and material breach of any statutory or common law duty
of loyalty to the Company having a significant adverse financial effect on the
Company or a significant adverse effect on the Company’s reputation; or
(e) material and willful breach of any of the covenants provided for in Sections
9 and 10. Such termination shall be effected by written notice thereof delivered
by the Company to you and shall be effective as of the date of such notice;
provided, however, that if (i) such termination is because of your willful
failure or refusal without proper cause to perform your material duties with the
Company including any one

 

4



--------------------------------------------------------------------------------

or more of your material obligations under this Agreement, and (ii) within 30
days following the date of such notice you shall cease your refusal and shall
use your best efforts to perform such obligations, the termination shall not be
effective. For purposes of this definition of cause, no act, or failure to act,
on your part shall be considered “willful” or “intentional” unless done, or
omitted to be done, by you not in good faith and without reasonable belief that
such action or omission was opposed to the best interest of the Company. The
term “Limited Vicarious Liability” shall mean any liability which is based on
acts of the Company for which you are responsible solely as a result of your
office(s) with the Company; provided that (x) you are not directly involved in
such acts and either had no prior knowledge of such intended actions or, upon
obtaining such knowledge, promptly acted reasonably and in good faith to attempt
to prevent the acts causing such liability or (y) after consulting with the
Company’s counsel, you reasonably believed that no law was being violated by
such acts. The termination of your employment shall not be deemed to be for
cause unless and until there shall have been delivered to you a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board of Directors of the Company (or following a
Change in Control (as defined in the Company’s 2010 Stock Incentive Plan or any
successor thereto), the board of directors or similar governing body of the
entity that is the ultimate parent of the Company (the “Applicable Board”)),
excluding you if you are a member of the Applicable Board.

In the event of termination of your employment by the Company for cause, without
prejudice to any other rights or remedies that the Company may have at law or in
equity, the Company shall have no further obligation to you other than (i) to
pay Base Salary through the effective date of termination (the “Effective
Termination Date”), (ii) to pay any Bonus for any year which has ended prior to
the year in which the Effective Termination Date occurs that has been determined
but not yet paid as of the Effective Termination Date, and (iii) with respect to
any rights you have (A) with respect of amounts credited to the Trust Account,
the Deferred Compensation Plan established by the Company on November 18, 1998,
as amended, or the Supplemental Savings Plan Established by the Company in 2010
(the latter two, collectively, the “Deferred Compensation Plans”), through the
Effective Termination Date, or (B) pursuant to any insurance or other benefit
plans or arrangements of the Company (including rights under Section 8.2
hereof)(the items described in clauses (i), (ii) and (iii) collectively, the
“Accrued Obligations”). You hereby disclaim any right to receive a pro rata
portion of any Bonus with respect to the year in which such termination occurs.

 

5



--------------------------------------------------------------------------------

4.2 Termination by You for Material Breach by the Company and Termination by the
Company Without Cause. Unless previously terminated pursuant to any other
provision of this Agreement and unless a Disability Period shall be in effect,
you shall have the right, exercisable by written notice to the Company, to
terminate the term of employment under this Agreement with an Effective
Termination Date on the 30th day after the giving of such notice, if, at the
time of the giving of such notice, the Company is in material breach of its
obligations under this Agreement; provided, however, that, with the exception of
clause (i) below, this Agreement shall not so terminate if such notice is the
first such notice of termination delivered by you pursuant to this Section 4.2
and within such 30-day period the Company shall have cured all such material
breaches; and provided further, that such notice is provided to the Company
within 90 days after your knowledge of the occurrence of such material breach. A
material breach by the Company shall include, but not be limited to (i) the
Company violating Section 2 with respect to your title, your reporting solely to
the Board of Directors of the Company, authority, functions, duties, place of
employment, powers or responsibilities (whether or not accompanied by a change
in title); and (ii) the Company failing to cause any successor to all or
substantially all of the business and assets of the Company expressly to assume
the obligations of the Company under this Agreement.

The Company shall have the right, exercisable by written notice to you, to
terminate your employment under this Agreement without cause, which notice shall
specify the Effective Termination Date. If such notice is delivered to you
(i) before the date which is 60 days prior to the Term Date, the provisions of
Section 4.2.1 and 4.2.2 shall apply or (ii) on or after the date which is 60
days prior to the Term Date, the provisions of Section 4.3 shall apply.

4.2.1 After the Effective Termination Date of a termination of employment
pursuant to this Section 4.2 (a “termination without cause”), you shall receive
any Accrued Obligations. In addition, you shall receive an amount in cash
equivalent to a pro rata portion of your Average Annual Bonus (as defined below)
for the period from January 1 of the year in which the Effective Termination
Date occurs through the Effective Termination Date. Your Average Annual Bonus
shall be equal to the average of the two greatest Bonuses actually paid to you
in respect of the three calendar years preceding the Effective Termination Date.
Your pro rata Average Annual Bonus pursuant to this Section 4.2.1 shall be paid
to you at the times set forth in Section 4.8.

 

6



--------------------------------------------------------------------------------

4.2.2 After the Effective Termination Date of a termination without cause, you
shall continue to be treated as an employee of the Company for a period ending
on the date which is two years after the Effective Termination Date (such date,
the “Severance Term Date,” and such period, the “Severance Period”), and during
the Severance Period you shall be entitled to receive, whether or not you become
disabled during the Severance Period but subject to Section 6, (a) the
equivalent of Base Salary at an annual rate equal to your Base Salary in effect
immediately prior to the notice of termination, and (b) the equivalent of an
annual Bonus in respect of each calendar year or portion thereof (in which case
a pro rata portion of such Average Annual Bonus equivalent will be payable)
during the Severance Period in an amount equal to your Average Annual Bonus. The
compensation payable pursuant to this Section 4.2.2 shall be paid to you at the
times set forth in Section 4.8. Except as provided in the next sentence, if you
accept other full-time employment during the Severance Period or notify the
Company in writing of your intention to terminate your status of being treated
as an employee during the Severance Period, you shall cease to be treated as an
employee of the Company for purposes of your rights to receive certain
post-termination benefits under Section 8.2 effective upon the commencement of
such other employment or the effective date of such termination of status as
specified by you in such notice, whichever is applicable (the “Benefits
Cessation Date”), and you shall receive the remaining payments of Base Salary
and Average Annual Bonus equivalents pursuant to this Section 4.2.2 at the times
specified in Section 4.8. Notwithstanding the foregoing, if you accept
employment with any not-for-profit entity or governmental entity, then you shall
continue to be treated as an employee of the Company for purposes of your rights
to receive certain post-termination benefits pursuant to Section 8.2 and you
will continue to receive the payments as provided in the first sentence of this
Section 4.2.2; and if you accept full-time employment with any affiliate of the
Company, then the payments provided for in this Section 4.2.2 shall immediately
cease and you shall not be entitled to any further payments. For purposes of
this Agreement, the term “affiliate” shall mean any entity which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company. For clarity, continuing to be treated as an employee pursuant to this
Section 4.2.2 shall have no bearing on whether your termination of employment
constitutes a “separation from service” for purposes of Section 409A of the
Code.

4.3 After the Term Date. If, at the Term Date, the term of employment shall not
have been previously terminated pursuant to the provisions of this Agreement, no
Disability Period is then in effect and the parties shall not have agreed to an
extension or renewal of this Agreement or on the terms of a new employment
agreement, then the term

 

7



--------------------------------------------------------------------------------

of employment shall continue on a month-to-month basis and you shall continue to
be employed by the Company pursuant to the terms of this Agreement, subject to
termination by either party hereto on 90 days written notice delivered to the
other party (which notice may be delivered by either party at any time on or
after the date which is 90 days prior to the Term Date). If the Company shall
terminate the term of employment on or after the Term Date for any reason (other
than for cause as defined in Section 4.1, in which case Section 4.1 shall
apply), then the Company shall pay you any Accrued Obligations and a pro rata
portion of your Average Annual Bonus through the Effective Termination Date. The
compensation payable pursuant to the preceding sentence of this Section 4.3
shall be paid to you at the times set forth in Section 4.8. At the end of the
90-day notice period provided for in the first sentence of this Section 4.3, the
term of employment shall end and you shall cease to be an employee of the
Company and you shall have no further obligations or liabilities to the Company
whatsoever, except that Sections 3.6, 4.9, 7, 9.1, 9.3, 10, 12 and 13, and Annex
A, shall survive such termination.

4.4 Office Facilities. In the event of a termination of your employment pursuant
to Section 4.2 or 4.3, then for the period beginning on the Effective
Termination Date of such termination and ending one year thereafter, the Company
shall, without charge to you, make available to you office space at your
principal job location immediately prior to your termination of employment, or
other location reasonably close to such location, together with secretarial
services, office facilities, services and furnishings, in each case reasonably
appropriate to an employee of your position and responsibilities prior to such
termination of employment but taking into account your reduced need for such
office space, secretarial services and office facilities, services and
furnishings as a result of your no longer being a full-time employee.

4.5 Release. Your execution and delivery of a release in the form attached
hereto as Annex B, as such form may be revised as required by law, within 60
days following your Effective Termination Date shall be a condition precedent to
the Company’s obligation to make or continue the payments (other than the
Accrued Obligations) associated with a termination of employment by the Company.
If you shall fail to timely execute and deliver such release, or if you revoke
such release as provided therein, then in lieu of continuing to receive the
payments provided for in Section 4.2 or 4.3, as applicable, you shall receive a
severance payment determined in accordance with the Company’s policies relating
to notice and severance reduced by the aggregate amount of severance payments
paid pursuant to this Agreement, if any, prior to the date of your refusal to
deliver, or revocation of, such release. Any such severance payments shall be

 

8



--------------------------------------------------------------------------------

paid in the form of Base Salary continuation payments at the annual rate equal
to your Base Salary in effect immediately prior to your notice of termination,
and in accordance with Section 4.8, with such amounts paid until your severance
benefit has been exhausted. In addition, you and the Company acknowledge and
agree that if you execute and return a release and are paid the amounts provided
for herein, as applicable, you are not eligible to also receive severance
payments under the Company’s severance plan for regular employees.

4.6 Retirement. Because you have attained age 55 and ten years of service with
the Company or an affiliate of the Company, if your employment is voluntarily
terminated by you at any time (other than pursuant to Section 4.2), you will be
considered to have “retired” for purposes of this Agreement. A retirement
pursuant to this Section 4.6 shall not be deemed a “termination without cause”
under this Agreement.

4.7 No Mitigation/No Offset. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense, or other claim, right or action that the Company may have against you
or others. In no event shall you be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to you under any of
the provisions of this Agreement, and such amounts shall not be reduced whether
or not you obtain other employment.

4.8 Payments. Payments of Base Salary and Bonus and Average Annual Bonus
(pro-rated or not, as applicable) required to be made to you after any
termination of employment shall be made at the same times as such payments would
otherwise have been paid to you pursuant to Sections 3.1 and 3.2 if your
employment had not been terminated, subject to Section 13.17; provided that,
subject to Section 13.17, in the event of the termination of your employment
pursuant to Section 4.2 within one (1) year following a “Change in Control” as
defined in Treasury Regulation Section 1.409A-3(i)(5)(i.e., either a “change in
ownership,” “change in effective control” or “change in the ownership of a
substantial portion of the assets” of the Company), the aggregate amount of Base
Salary and Average Annual Bonus that would have otherwise been paid to you under
Sections 4.2.1 and 4.2.2 during the Severance Period shall be paid to you in a
lump sum on the seventieth (70th) day following the Effective Termination Date
of such termination of employment. The payment of the Accrued Obligations
following a termination of employment shall be made in accordance with the
applicable plan, agreement or arrangement or, if there is no applicable plan,
agreement or arrangement on the seventieth (70th) day following the Effective
Termination Date, subject to Section 13.17.

 

9



--------------------------------------------------------------------------------

4.9 Limitation on Certain Payments. Notwithstanding any other provision of this
Agreement:

4.9.1. In the event it is determined by an independent nationally recognized
public accounting firm engaged and paid for by the Company prior to the
consummation of any transaction constituting a Change in Control (which for
purposes of this Section 4.9 shall be mean a change in ownership or control as
determined in accordance with the regulations promulgated under Section 280G of
the Code), which accounting firm shall in no event be the accounting firm for
the entity seeking to effectuate the Change in Control (the “Accountant”), which
determination shall be certified by the Accountant and set forth in a
certificate delivered to you setting forth in reasonable detail the basis of the
Accountant’s calculations, that part or all of the consideration, compensation
or benefits to be paid to you under this Agreement constitute “parachute
payments” under Section 280G(b)(2) of the Code, then, if the aggregate present
value of such parachute payments, singularly or together with the aggregate
present value of any consideration, compensation or benefits to be paid to you
under any other plan, arrangement or agreement which constitute “parachute
payments” (collectively, the “Parachute Amount”) exceeds the maximum amount that
would not give rise to any liability under Section 4999 of the Code, the amounts
constituting “parachute payments” which would otherwise be payable to you or for
your benefit shall be reduced to the maximum amount that would not give rise to
any liability under Section 4999 of the Code (the “Reduced Amount”); provided
that such amounts shall not be so reduced if the Accountant determines that
without such reduction you would be entitled to receive and retain, on a net
after-tax basis (including, without limitation, any excise taxes payable under
Section 4999 of the Code), an amount which is greater than the amount, on a net
after-tax basis, that you would be entitled to retain upon receipt of the
Reduced Amount. In connection with making determinations under this Section 4.9,
the Accountant shall take into account the value of any reasonable compensation
for services to be rendered by you before or after the Change in Control,
including any amounts payable to you following your termination of employment
hereunder with respect to any non-competition provisions that may apply to you,
and the Company shall cooperate in the valuation of any such services, including
any non-competition provisions.

 

10



--------------------------------------------------------------------------------

4.9.2. If the determination made pursuant to Section 4.9.1 results in a
reduction of the payments that would otherwise be paid to you except for the
application of Section 4.9.1, the Company shall promptly give you notice of such
determination. Such reduction in payments shall be first applied to reduce any
cash severance payments that you would otherwise be entitled to receive
hereunder and shall thereafter be applied to reduce other payments and benefits,
in each case, in reverse order beginning with the payments or benefits that are
to be paid the furthest in time from the date of such determination, unless you
elect to have the reduction in payments applied in a different order; provided
that, in no event may such payments be reduced in a manner that would result in
subjecting you to additional taxation under Section 409A of the Code.

4.9.3. As a result of the uncertainty in the application of Sections 280G and
4999 of the Code at the time of a determination hereunder, it is possible that
amounts will have been paid or distributed by the Company to or for your benefit
pursuant to this Agreement which should not have been so paid or distributed
(each, an “Overpayment”) or that additional amounts which will have not been
paid or distributed by the Company to or for your benefit pursuant to this
Agreement could have been so paid or distributed (each, an “Underpayment”), in
each case, consistent with the calculation of the Reduced Amount hereunder. In
the event that the Accountant, based upon the assertion of a deficiency by the
Internal Revenue Service against either the Company or you which the Accountant
believes has a high probability of success, determines that an Overpayment has
been made, any such Overpayment paid or distributed by the Company to or for
your benefit shall be repaid by you to the Company together with interest at the
applicable federal rate provided for in Section 7872(f)(2)(A) of the Code;
provided, however, that no such repayment shall be required if and to the extent
such deemed repayment would not either reduce the amount on which you are
subject to tax under Sections 1 and 4999 of the Code or generate a refund of
such taxes. In the event that the Accountant, based on controlling precedent or
substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be promptly paid by the Company to or for your benefit
together with interest at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code.

5. Disability.

5.1 Disability Payments. If during the term of employment and prior to the
delivery of any notice of termination without cause, you become physically or
mentally disabled, whether totally or partially, so that you are prevented from
performing your usual duties for a period of six consecutive months, or for
shorter periods aggregating six months

 

11



--------------------------------------------------------------------------------

in any twelve-month period, the Company shall, nevertheless, continue to pay
your full compensation through the last day of the sixth consecutive month of
disability or the date on which the shorter periods of disability shall have
equaled a total of six months in any twelve-month period (such last day or date
being referred to herein as the “Disability Date”), subject to Section 13.17. If
you have not resumed your usual duties on or prior to the Disability Date,
within 60 days following the Disability Date (subject to Section 13.17, the
Company shall pay you a pro rata Bonus (based on your Average Annual Bonus) for
the year in which the Disability Date occurs and thereafter shall pay you
disability benefits for the period ending on the later of (i) the Term Date or
(ii) the date which is twelve months after the Disability Date (in the case of
either (i) or (ii), the “Disability Period”), in an annual amount equal to 75%
of (a) your Base Salary at the time you become disabled and (b) the Average
Annual Bonus, in each case, paid in accordance with Section 4.8 and subject to
Section 13.17.

5.2 Recovery from Disability. If during the Disability Period you shall fully
recover from your disability, the Company shall have the right (exercisable
within 60 days after notice from you of such recovery), but not the obligation,
to restore you to full-time service at full compensation. If the Company elects
to restore you to full-time service, then this Agreement shall continue in full
force and effect in all respects and the Term Date shall not be extended by
virtue of the occurrence of the Disability Period. (For the purposes of clarity,
if the Company restores you to full-time service in accordance with the
preceding sentence but in a position that would constitute a material breach of
this Agreement had there been no Disability Period, you may terminate your
employment pursuant to Section 4.2.) If the Company elects not to restore you to
full-time service, you shall continue to receive disability benefits and shall
be entitled to obtain other employment, subject, however, to the following:
(i) you shall perform advisory services during any balance of the Disability
Period; and (ii) you shall comply with the provisions of Sections 9 and 10
during the Disability Period. The advisory services referred to in clause (i) of
the immediately preceding sentence shall consist of rendering advice concerning
the business, affairs and management of the Company as requested by the Board of
Directors of the Company but you shall not be required to devote more than five
days (up to eight hours per day) each month to such services, which shall be
performed at a time and place mutually convenient to both parties. Any income
from such other employment shall not be applied to reduce the Company’s
obligations under this Agreement.

 

12



--------------------------------------------------------------------------------

5.3 Other Disability Provisions. The Company shall be entitled to deduct from
all payments to be made to you during the Disability Period pursuant to this
Section 5 an amount equal to all disability payments received by you during the
Disability Period from Worker’s Compensation, Social Security and disability
insurance policies maintained by the Company; provided, however, that for so
long as, and to the extent that, proceeds paid to you from such disability
insurance policies are not includible in your income for federal income tax
purposes, the Company’s deduction with respect to such payments shall be equal
to the product of (i) such payments and (ii) a fraction, the numerator of which
is one and the denominator of which is one less the maximum marginal rate of
federal income taxes applicable to individuals at the time of receipt of such
payments. All payments made under this Section 5 after the Disability Date are
intended to be disability payments, regardless of the manner in which they are
computed. Except as otherwise provided in this Section 5, the term of employment
shall continue during the Disability Period and you shall be entitled to all of
the rights and benefits provided for in this Agreement, except that Section 4.2
shall not apply during the Disability Period, and unless the Company has
restored you to full-time service at full compensation prior to the end of the
Disability Period, the term of employment shall end and you shall cease to be an
employee of the Company at the end of the Disability Period and shall not be
entitled to notice and severance or to receive or be paid for any accrued
vacation time or unused sabbatical.

6. Death. If you die during the term of employment, this Agreement and all
obligations of the Company to make any payments hereunder shall terminate except
that your estate (or a designated beneficiary) shall be entitled to receive any
unpaid Bonus pursuant to Section 3.2 with respect to a year that ended prior to
your death, Base Salary to the last day of the month in which your death occurs
and a Bonus (at the time annual bonuses are normally paid) based on the Average
Annual Bonus, but prorated according to the number of whole or partial months
you were employed by the Company in the calendar year of your death. For
purposes of clarity, it is intended that your death shall not affect any vested
rights you or your beneficiaries may have at the time of your death pursuant to
any insurance or other death benefit plans or arrangements of the Company or any
subsidiary or benefit and incentive plans of the Company or any subsidiary,
including without limitation those described in Sections 3.3, 8.1 and 8.2, which
vested rights shall continue to be governed by the provisions of such plans and
this Agreement.

7. Life Insurance. The parties confirm that pursuant to the terms of the Prior
Agreement and employment agreements with the Company or affiliates that preceded

 

13



--------------------------------------------------------------------------------

the Prior Agreement, the Company has maintained $4,000,000 face amount of split
ownership life insurance on your life. The Company shall continue to maintain
such life insurance, which will be structured to comply with Section 409A of the
Code, and IRS Notice 2007-34, and shall maintain such policy (without reduction
in the face amount of the coverage) until your death and irrespective of any
termination of this Agreement, except pursuant to Section 4.1. You shall be
entitled to designate the beneficiary or beneficiaries of such policy, which may
include a trust. At your death, or on the earlier surrender of such policy by
the owner, your estate (or the owner of the policy) shall promptly pay to the
Company an amount equal to the premiums on such policy paid by the Company and
its subsidiaries (net of (i) tax benefits, if any, to the Company and its
subsidiaries in respect of payments of such premiums, (ii) any amounts payable
by the Company which have been paid by you or on your behalf with respect to
such insurance, (iii) dividends received by the Company and its subsidiaries in
respect of such premiums, but only to the extent such dividends are not used to
purchase additional insurance on your life, and (iv) any unpaid borrowings by
the Company and its subsidiaries under the policy). If other than the Company,
the owner of the policy from time to time shall execute, deliver and maintain a
customary split dollar insurance agreement and collateral assignment form,
assigning to the Company the proceeds of the policy but only to the extent
necessary to secure the reimbursement of the obligation contained in the
preceding sentence. The Company agrees that it will not borrow against the
policy an amount in excess of the premiums on such policy paid by the Company
and its subsidiaries (net of the amounts referred to in clauses (i), (ii) and
(iii) above). The life insurance provided for in this Section 7 shall be in
addition to any other insurance hereafter provided by the Company or any of its
subsidiaries on your life under any group or individual policy. In addition to
the foregoing, during your employment with the Company, the Company shall
(x) provide you with $50,000 of group life insurance and (y) pay you annually an
amount equal to the premium you would have to pay to obtain life insurance under
a standard group universal life insurance program in an amount equal to
(i) twice your Base Salary minus (ii) $50,000. The Company shall pay you such
amount no later than March 15 of the calendar year following any calendar year
in which you are entitled to this amount. You shall be under no obligation to
use the payments made by the Company pursuant to the preceding sentence to
purchase additional life insurance or to purchase any other life insurance. If
the Company discontinues its life insurance program, the Company shall
nevertheless make the payments required by this Section 7 as if such program
were still in effect. The payments made to you hereunder shall not be considered
as “salary” or “compensation” or “bonus” in determining the amount of any
payment under any pension, retirement, profit-sharing or other benefit plan of
the Company or any subsidiary of the Company. The parties intend that any life
insurance provided under this Section 7 shall be provided in a manner consistent
with applicable laws.

 

14



--------------------------------------------------------------------------------

8. Other Benefits.

8.1 General Availability. To the extent that (a) you are eligible under the
general provisions thereof (including without limitation, any plan provision
providing for participation to be limited to persons who were employees of the
Company or certain of its subsidiaries prior to a specific point in time) and
(b) the Company maintains such plan or program for the benefit of its senior
executives, during the term of your employment with the Company, you shall be
eligible to participate in any savings plan, pension, profit-sharing, stock
option or similar plan or program and in any group life insurance (to the extent
set forth in Section 7), hospitalization, medical, dental, accident, disability
or similar plan or program of the Company now existing or established hereafter.
In addition, you shall be entitled during the term of employment, to receive
other benefits generally available to all senior executives of the Company to
the extent you are eligible under the general provisions thereof, including,
without limitation, to the extent maintained in effect by the Company for its
senior executives, an automobile allowance and financial services.

8.2 Benefits After a Termination or Disability. After the Effective Termination
Date of a termination of employment pursuant to Section 4.2 and prior to the
Severance Term Date or, if earlier, the Benefits Cessation Date, or during the
Disability Period, you shall continue to be treated as an employee of the
Company for purposes of eligibility to participate in the Company’s health and
welfare benefit plans other than disability programs and to receive the health
and welfare benefits (other than disability programs) required to be provided to
you under this Agreement to the extent such health and welfare benefits are
maintained in effect by the Company for its executives. After the Effective
Termination Date of a termination of employment pursuant to Section 4.2 and
prior to the Severance Term Date, or, if earlier, the Benefits Cessation Date,
you will continue to receive all other benefits maintained in effect by the
Company for its senior executives, such as financial services reimbursement or
an automobile allowance. After the Effective Termination Date of a termination
of employment pursuant to Section 4 or during a Disability Period, you shall not
be entitled to any additional awards or grants under any stock option,
restricted stock or other stock-based incentive plan and you shall not be
entitled to continue elective deferrals in or accrue additional benefits under
any qualified or nonqualified retirement programs maintained by the Company,
including the

 

15



--------------------------------------------------------------------------------

Deferred Compensation Plans. As applicable, at (i) the Severance Term Date or,
if earlier, the Benefits Cessation Date, in connection with a termination of
employment pursuant to Section 4.2, (ii) the effective date of your retirement,
or (iii) the end of the term of employment pursuant to Section 4.3, your rights
to benefits and payments under any health and welfare benefit plans or any
insurance or other death benefit plans or arrangements of the Company or under
any stock option, restricted stock, restricted stock unit, performance stock
unit, stock appreciation right, bonus unit, management incentive or other plan
of the Company shall be determined in accordance with the terms and provisions
of such plans and any agreements under which such stock options, restricted
stock, restricted stock unit, performance stock unit, stock appreciation right,
bonus unit, management incentive or other awards were granted. However,
notwithstanding the foregoing or any more restrictive provisions of any such
plan or agreement, (a) if your employment with the Company is terminated
pursuant to Section 4.2, then (i) all stock options, restricted stock, and
performance stock units granted to you by the Company on or after November 1,
2003 that have not vested shall continue to vest through the earlier of the
Severance Term Date and the Benefits Cessation Date, (ii) consistent with the
terms of the Prior Agreement and your previous employment agreement, all stock
options granted to you by the Company on or after November 1, 2003 and before
the Effective Date (the “Existing Options”) that have not vested shall vest on,
and all Existing Options shall remain exercisable for a period of five years
after, the earlier of the Severance Term Date and the Benefits Cessation Date
(but not beyond the term of such options), (iii) all Term Options that have not
vested shall vest on the earlier of the Severance Term Date and the Benefits
Cessation Date and all Term Options shall remain exercisable for the full term
of such Term Options; (iv) any performance stock units granted to you by the
Company after January 1, 2008 will not be pro-rated in determining the number of
shares of Time Warner Common Stock to be paid out at the end of the applicable
performance period, but will instead vest as though you remained employed for
the full performance period; and (v) the Company shall not be permitted to
determine that your employment was terminated for “unsatisfactory performance”
within the meaning of any stock option agreement between you and the Company;
(b) because you have attained age 55 and ten years of service with the Company
or an affiliate of the Company, if your employment is voluntarily terminated by
you pursuant to Section 4.6 at any time prior to the Term Date, then all
unvested Existing Options and Term Options shall vest and become immediately
exercisable on the date of your retirement, and all Existing Options and Term
Options shall remain exercisable for five years following the effective date of
your retirement (but not beyond the term of such options); and (c) if your
employment is voluntarily terminated by you on or after the Term Date or is
terminated by the Company pursuant to Section 4.3, then (i) all Existing Options

 

16



--------------------------------------------------------------------------------

that have not vested shall vest and become immediately exercisable on the
effective date of the termination of employment and all Existing Options shall
remain exercisable for five years following the effective date of such
termination of employment (but not beyond the term of such Existing Options) and
(ii) all Term Options that have not vested shall vest and become immediately
exercisable on the effective date of termination of employment and all Term
Options shall remain exercisable for their full term; provided, however, that,
with respect to each of clauses (b) and (c), if the Company has given notice of
termination under Section 4.1 prior to your election to terminate employment
pursuant to either clause, then the terms of the applicable stock option plan or
agreement shall be controlling. With respect to awards of restricted stock units
(“RSUs”) held at the Effective Termination Date of a termination of employment
pursuant to Section 4.2, subject to potential further delay in payment pursuant
to Section 13.17, the treatment of the RSUs will be determined in accordance
with the terms of the applicable award agreement(s).

8.3 Payments in Lieu of Other Benefits. In the event the term of employment and
your employment with the Company is terminated pursuant to any section of this
Agreement, you shall not be entitled to notice and severance under the Company’s
general employee policies or to be paid for any accrued vacation time or unused
sabbatical, the payments provided for in such sections being in lieu thereof.

9. Protection of Confidential Information; Non-Compete.

9.1 Confidentiality Covenant. You acknowledge that your employment by the
Company (which, for purposes of this Section 9 shall mean Time Warner Inc. and
its affiliates) will, throughout the term of employment, bring you into close
contact with many confidential affairs of the Company, including information
about costs, profits, markets, sales, products, key personnel, pricing policies,
operational methods, technical processes, trade secrets, plans for future
development, strategic plans of the most valuable nature and other business
affairs and methods and other information not readily available to the public.
You further acknowledge that the services to be performed under this Agreement
are of a special, unique, unusual, extraordinary and intellectual character. You
further acknowledge that the business of the Company is global in scope, that
its products and services are marketed throughout the world, that the Company
competes in nearly all of its business activities with other entities that are
or could be located in nearly any part of the world and that the nature of your
services, position and expertise are such that you are capable of competing with
the Company from nearly any location in the world. In recognition of the
foregoing, you covenant and agree:

9.1.1 You shall keep secret all confidential matters of the Company and shall
not disclose such matters to anyone outside of the Company, or to anyone inside
the Company who does not have a need to know or use such information, and shall
not use such information for personal benefit or the benefit of a third party,
either during or after the term of employment, except with the Company’s written
consent, provided that (i) you shall have no such obligation to the extent such
matters are or become publicly known other than as a result of your breach of
your obligations hereunder and (ii) you may, after giving prior notice to the
Company to the extent practicable under the circumstances, disclose such matters
to the extent required by applicable laws or governmental regulations or
judicial or regulatory process;

 

17



--------------------------------------------------------------------------------

9.1.2 You shall deliver promptly to the Company on termination of your
employment, or at any other time the Company may so request, all memoranda,
notes, records, reports and other documents (and all copies thereof) relating to
the Company’s business, which you obtained while employed by, or otherwise
serving or acting on behalf of, the Company and which you may then possess or
have under your control; and

9.1.3 For a period of one year after the effective date of your retirement or
other termination by you of your employment with the Company or for one year
after the Effective Termination Date of a termination of employment pursuant to
Section 4, without the prior written consent of the Company, you shall not
employ, and shall not cause any entity of which you are an affiliate to employ,
any person who was a full-time employee of the Company at the date of such
termination of employment or within six months prior thereto, but such
prohibition shall not apply to your secretary or executive assistant or to any
other employee eligible to receive overtime pay.

9.2. Non-Compete Covenant.

9.2.1 During the term of employment, including after the Term Date and during
the notice period for a termination of employment pursuant to Section 4.3
(during which notice period you shall remain employed), during the Disability
Period (during which Disability Period you shall remain employed), and for the
twelve-month period after (a) the Effective Termination Date of a termination of
employment pursuant to Section 4.1 or 4.2 or (b) a termination of your
employment under Section 4.6 prior to the Term Date, you shall not, directly or
indirectly, without the prior written

 

18



--------------------------------------------------------------------------------

consent of the Board of Directors of the Company: (x) render any services to,
manage, operate, control, or act in any capacity (whether as a principal,
partner, director, officer, member, agent, employee, consultant, owner,
independent contractor or otherwise and whether or not for compensation) for,
any person or entity that is a Competitive Entity, or (y) acquire any interest
of any type in any Competitive Entity, including without limitation as an owner,
holder or beneficiary of any stock, stock options or other equity interest
(except as permitted by the next sentence). Nothing herein shall prohibit you
from acquiring solely as an investment and through market purchases
(i) securities of any Competitive Entity that are registered under Section 12(b)
or 12(g) of the Securities Exchange Act of 1934 (the “Exchange Act”) and that
are publicly traded, so long as you or any entity under your control are not
part of any control group of such Competitive Entity and such securities,
including converted or convertible securities, do not constitute more than one
percent (1%) of the outstanding voting power of that entity and (ii) securities
of any Competitive Entity that are not registered under Section 12(b) or 12(g)
of the Exchange Act and are not publicly traded, so long as you or any entity
under your control is not part of any control group of such Competitive Entity
and such securities, including converted securities, do not constitute more than
three percent (3%) of the outstanding voting power of that entity, provided that
in each case you have no active participation in the business of such entity.
Notwithstanding anything to the contrary herein, if your employment terminates
for any reason on or after the Term Date or, if later, the end of the Disability
Period, the obligations set forth in Section 9.2 will not apply following your
termination of employment.

9.2.2 “Competitive Entity” shall be defined as a business (whether conducted
through an entity or by individuals including an employee in self-employment)
that is engaged in any business that competes, directly or indirectly through
any parent, subsidiary, affiliate, joint venture, partnership or otherwise, with
(x) any of the business activities carried on by the Company in any geographic
location where the Company conducts business (including, without limitation, a
“Competitive Activity,” as defined below), (y) any business activities being
planned by the Company or in the process of development at the time of your
termination of employment (as evidenced by written proposals, market research,
requests for proposals and similar materials) or (z) any business activity that
the Company has covenanted, in writing, not to compete with in connection with
the disposition of such a business.

 

19



--------------------------------------------------------------------------------

9.2.3 “Competitive Activity” refers to business activities within the lines of
business of the Company, including without limitation, the following:

 

  (a) The operation of domestic and international networks and premium pay
television services (including the production, provision and/or delivery of
programming to cable system operators, satellite distribution services,
telephone companies, Internet Protocol Television systems, mobile operators,
broadband and other distribution platforms and outlets) and websites and digital
applications associated with such networks and pay television services;

 

  (b) The sale, licensing and/or distribution of content on DVD and Blu-ray
discs, video on demand, electronic sell-through, applications for mobile
devices, the Internet or other digital services;

 

  (c) The production, distribution and licensing of motion pictures and other
entertainment assets, television programming, animation, interactive games
(whether distributed in physical form or digitally) and other video products and
the operation of websites and digital applications associated with the
foregoing;

 

  (d) The publication and distribution of print and digital editions of
magazines and other publishing and publishing-related ventures, including
digital storefronts, websites and digital applications associated with such
magazines and other publishing and publishing-related ventures;
direct-marketing; marketing services businesses and book publishing.

9.3. Injunctive Relief. Executive acknowledges that Executive’s services are of
a special, unique and extraordinary value to the Company and that Executive
develops goodwill on behalf of the Company. Because Executive’s services are
unique and because Executive has access to confidential information and
strategic plans of the Company of the most valuable nature and will help the
Company develop goodwill, the parties agree that the covenants contained in this
Section 9 are necessary to protect the value of the business of the Company and
that a breach of any such non-competition covenant would result in irreparable
and continuing damage for which there would be no adequate remedy at law. The
parties agree therefore that in the event of a breach or threatened breach of
this Section 9, the Company may, in addition to other rights and remedies
existing in its favor, apply to any court of competent jurisdiction for specific

 

20



--------------------------------------------------------------------------------

performance and/or injunctive or other relief in order to enforce, or prevent
any violations of, the provisions hereof. The parties further agree that in the
event the Company is granted any such injunctive or other relief, the Company
shall not be required to post any bond or security that may otherwise normally
be associated with such relief.

 

10. Ownership of Work Product. You acknowledge that during the term of
employment, you may conceive of, discover, invent or create inventions,
improvements, new contributions, literary property, material, ideas and
discoveries, whether patentable or copyrightable or not (all of the foregoing
being collectively referred to herein as “Work Product”), and that various
business opportunities shall be presented to you by reason of your employment by
the Company. You acknowledge that all of the foregoing shall be owned by and
belong exclusively to the Company and that you shall have no personal interest
therein, provided that they are either related in any manner to the business
(commercial or experimental) of the Company, or are, in the case of Work
Product, conceived or made on the Company’s time or with the use of the
Company’s facilities or materials, or, in the case of business opportunities,
are presented to you for the possible interest or participation of the Company.
You shall (i) promptly disclose any such Work Product and business opportunities
to the Company; (ii) assign to the Company, upon request and without additional
compensation, the entire rights to such Work Product and business opportunities;
(iii) sign all papers necessary to carry out the foregoing; and (iv) give
testimony in support of your inventorship or creation in any appropriate case.
You agree that you will not assert any rights to any Work Product or business
opportunity as having been made or acquired by you prior to the date of this
Agreement except for Work Product or business opportunities, if any, disclosed
to and acknowledged by the Company in writing prior to the date hereof.

11. OMITTED INTENTIONALLY

 

21



--------------------------------------------------------------------------------

12. Notices. All notices, requests, consents and other communications required
or permitted to be given under this Agreement shall be effective only if given
in writing and shall be deemed to have been duly given if delivered personally
or sent by a nationally recognized overnight delivery service, or mailed
first-class, postage prepaid, by registered or certified mail, as follows (or to
such other or additional address as either party shall designate by notice in
writing to the other in accordance herewith):

12.1 If to the Company:

Time Warner Inc.

One Time Warner Center

New York, New York 10019

Attention: Senior Vice President - Global

Compensation and Benefits

(with a copy, similarly addressed

but Attention: General Counsel)

12.2 If to you, to your residence address set forth on the records of the
Company with a copy to:

Wachtell, Lipton, Rosen & Katz

51 W. 52nd Street

New York, New York 10019

Attention: Michael J. Segal, Esq.

13. General.

13.1 Governing Law and Venue. This Agreement shall be governed by and construed
and enforced in accordance with the substantive laws of the State of New York
applicable to agreements made and to be performed entirely in New York. Subject
to the right of either party to refer disputes to arbitration pursuant to
Section 13.8, the state and federal courts located in County of New York, New
York state shall have exclusive jurisdiction to adjudicate any dispute or claim
arising out of or relating to this Agreement (including non—contractual disputes
or claims) and each party hereby consents to the jurisdiction of such courts and
waives any right it may otherwise have to challenge the appropriateness of such
forums.

13.2 Captions. The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

13.3 Entire Agreement. This Agreement, including Annexes A B, C and the
agreements specifically referred to herein, represent the entire agreement and
understanding of the parties relating to the subject matter of this Agreement
and except as otherwise specifically provided in this Agreement, supersedes all
prior agreements, arrangements and understandings, written or oral, between the
parties.

 

22



--------------------------------------------------------------------------------

13.4 No Other Representations. No representation, promise or inducement has been
made by either party that is not embodied in this Agreement, and neither party
shall be bound by or be liable for any alleged representation, promise or
inducement not so set forth.

13.5 Assignability. This Agreement and your rights and obligations hereunder may
not be assigned by you and except as specifically contemplated in this
Agreement, or under the life insurance policies and benefit plans referred to in
Sections 7 and 8.2, neither you, your legal representative nor any beneficiary
designated by you shall have any right, without the prior written consent of the
Company, to assign, transfer, pledge, hypothecate, anticipate or commute to any
person or entity any payment due in the future pursuant to any provision of this
Agreement, and any attempt to do so shall be void and shall not be recognized by
the Company. The Company shall assign its rights together with its obligations
hereunder in connection with any sale, transfer or other disposition of all or
substantially all of the Company’s business and assets, whether by merger,
purchase of stock or assets or otherwise, as the case may be. Upon any such
assignment, the Company shall cause any such successor expressly to assume such
obligations, and such rights and obligations shall inure to and be binding upon
any such successor.

13.6 Amendments; Waivers. This Agreement may be amended, modified, superseded,
cancelled, renewed or extended and the terms or covenants hereof may be waived
only by written instrument executed by both of the parties hereto, or in the
case of a waiver, by the party waiving compliance. The failure of either party
at any time or times to require performance of any provision hereof shall in no
manner affect such party’s right at a later time to enforce the same. No waiver
by either party of the breach of any term or covenant contained in this
Agreement, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such breach, or a waiver of the breach of
any other term or covenant contained in this Agreement.

13.7 Specific Remedy. In addition to such other rights and remedies as the
Company may have at equity or in law with respect to any breach of this
Agreement, if you commit a material breach of any of the provisions of
Section 10, the Company shall have the right and remedy to have such provisions
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company.

 

23



--------------------------------------------------------------------------------

13.8 Resolution of Disputes. Except as provided in the preceding Section 13.7,
any dispute or controversy arising with respect to this Agreement and your
employment hereunder (whether based on contract or tort or upon any federal,
state or local statute, including but not limited to claims asserted under the
Age Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964,
as amended, any state Fair Employment Practices Act and/or the Americans with
Disability Act) shall, at the election of either you or the Company, be
submitted to JAMS for resolution in arbitration in accordance with the rules and
procedures of JAMS. Either party shall make such election by delivering written
notice thereof to the other party at any time (but not later than 45 days after
such party receives notice of the commencement of any administrative or
regulatory proceeding or the filing of any lawsuit relating to any such dispute
or controversy) and thereupon any such dispute or controversy shall be resolved
only in accordance with the provisions of this Section 13.8. Any such
proceedings shall take place in New York City before a single arbitrator (rather
than a panel of arbitrators), pursuant to any streamlined or expedited (rather
than a comprehensive) arbitration process, before a non-judicial (rather than a
judicial) arbitrator, and in accordance with an arbitration process which, in
the judgment of such arbitrator, shall have the effect of reasonably limiting or
reducing the cost of such arbitration. The resolution of any such dispute or
controversy by the arbitrator appointed in accordance with the procedures of
JAMS shall be final and binding. Judgment upon the award rendered by such
arbitrator may be entered in any court having jurisdiction thereof, and the
parties consent to the jurisdiction of the New York courts for this purpose. The
prevailing party shall be entitled to recover the costs of arbitration from the
losing party; provided that each party shall bear the costs of its own
attorneys, other experts and advisors irrespective of which party prevails. If
at the time any dispute or controversy arises with respect to this Agreement,
JAMS is not in business or is no longer providing arbitration services, then the
American Arbitration Association shall be substituted for JAMS for the purposes
of the foregoing provisions of this Section 13.8. If you shall be the prevailing
party in such arbitration, the Company shall promptly pay, upon your demand, all
legal fees, court costs and other costs and expenses incurred by you in any
legal action seeking to enforce the award in any court.

13.9 Beneficiaries. Whenever this Agreement provides for any payment to your
estate, such payment may be made instead to such beneficiary or beneficiaries as
you may designate by written notice to the Company. You shall have the right to
revoke any such designation and to redesignate a beneficiary or beneficiaries by
written notice to the Company (and to any applicable insurance company) to such
effect.

 

24



--------------------------------------------------------------------------------

13.10 No Conflict. You represent and warrant to the Company that this Agreement
is legal, valid and binding upon you and the execution of this Agreement and the
performance of your obligations hereunder does not and will not constitute a
breach of, or conflict with the terms or provisions of, any agreement or
understanding to which you are a party (including, without limitation, any other
employment agreement). The Company represents and warrants to you that this
Agreement is legal, valid and binding upon the Company and the execution of this
Agreement and the performance of the Company’s obligations hereunder does not
and will not constitute a breach of, or conflict with the terms or provisions
of, any agreement or understanding to which the Company is a party.

13.11 Conflict of Interest. Attached as Annex B and made part of this Agreement
is the Time Warner Corporate Standards of Business Conduct. You confirm that you
have read, understand and will comply with the terms thereof and any reasonable
amendments thereto. In addition, as a condition of your employment under this
Agreement, you understand that you may be required periodically to confirm that
you have read, understand and will comply with the Standards of Business Conduct
as the same may be revised from time to time.

13.12 Withholding Taxes. Payments made to you pursuant to this Agreement shall
be subject to withholding and social security taxes and other ordinary and
customary payroll deductions.

13.13 No Offset. Neither you nor the Company shall have any right to offset any
amounts owed by one party hereunder against amounts owed or claimed to be owed
to such party, whether pursuant to this Agreement or otherwise, and you and the
Company shall make all the payments provided for in this Agreement in a timely
manner.

13.14 Severability. If any provision of this Agreement shall be held invalid,
the remainder of this Agreement shall not be affected thereby; provided,
however, that the parties shall negotiate in good faith with respect to
equitable modification of the provision or application thereof held to be
invalid. To the extent that it may effectively do so under applicable law, each
party hereby waives any provision of law which renders any provision of this
Agreement invalid, illegal or unenforceable in any respect.

 

25



--------------------------------------------------------------------------------

13.15 Survival. Sections 3.3, 3.6, 4.9, 8.3 and 9 through 13 shall survive any
termination of the term of employment by the Company for cause pursuant to
Section 4.1. Sections 3.3, 3.4, 3.6, 4.4, 4.5, 4.7, 4.9 and 7 through 13 shall
survive any termination of the term of employment pursuant to Sections 4.2, 4.3,
4.6, 5 or 6. Sections 3.4, 3.6, 4.6, 4.9 and Sections 7 through 13 shall survive
any termination of employment due to resignation or retirement.

13.16 Definitions. The following terms are defined in this Agreement in the
places indicated:

Accountant – Section 4.9.1

Accrued Obligations – Section 4.1

affiliate - Section 4.2.2

Average Annual Bonus – Section 4.2.1

Base Salary - Section 3.1

Benefits Cessation Date – Section 4.2.2

Bonus – Section 3.2

cause - Section 4.1

Code - Section 3.2

Company - the first paragraph on page 1 and Section 9.1

Competitive Entity – Section 9.2

Disability Date - Section 5

Disability Period - Section 5

Effective Date - the second paragraph on page 1

Effective Termination Date – Section 4.1

Existing Options – Section 8.2

Overpayment – Section 4.9.3

Severance Term Date – Section 4.2.2

Severance Period – Section 4.2.2

Term Date – Section 1

term of employment - Section 1

Term Options – Section 3.4

termination without cause – Section 4.2.1

Underpayment – Section 4.9.3

Work Product - Section 10

13.17 Compliance with IRC Section 409A. This Agreement is intended to comply
with Section 409A of the Code and will be interpreted in a manner intended to
comply with Section 409A of the Code. Notwithstanding anything herein to

 

26



--------------------------------------------------------------------------------

the contrary, (i) if at the time of your termination of employment with the
Company you are a “specified employee” as defined in Section 409A of the Code
and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of employment is necessary in
order to prevent any accelerated or additional tax under Section 409A of the
Code, then the Company will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to you) until the date that is six months
following your termination of employment with the Company (or the earliest date
as is permitted under Section 409A of the Code) and (ii) if any other payments
of money or other benefits due to you hereunder could cause the application of
an accelerated or additional tax under Section 409A of the Code, such payments
or other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Company, that does not cause such an accelerated or additional
tax. Notwithstanding anything to the contrary in this Agreement, all
reimbursements and in-kind benefits provided under this Agreement that are
subject to Section 409A of the Code shall be made in accordance with the
requirements of Section 409A of the Code and Treas. Reg.
Section 1.409A-3(i)(1)(iv), including, where applicable, the requirement that
(i) any reimbursement is for expenses incurred during your lifetime or ten years
after your death (or during a shorter period of time specified in this
Agreement); (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (iii) the reimbursement of an eligible expense will be made no later than
the last day of the calendar year following the year in which the expense is
incurred; and (iv) the right to reimbursement of expenses or in-kind benefits is
not subject to liquidation or exchange for another benefit. Each payment made
under this Agreement shall be designated as a “separate payment” within the
meaning of Section 409A of the Code. References in this Agreement to your
termination of employment or your Effective Termination Date shall be deemed to
refer to the date upon which you have a “separation from service” with the
Company and its affiliates within the meaning of Section 409A of the Code. The
Company shall consult with you in good faith regarding the implementation of the
provisions of this Section 13.17; provided that neither the Company nor any of
its employees or representatives shall have any liability to you with respect to
thereto.

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement on the dates
set forth below with effect as of the Effective Date.

 

TIME WARNER INC.

By

 

/s/ James Cummings

Title:

  Senior Vice President, Global Compensation & Benefits

Date:  

 

November 20, 2012

 

/s/ Jeffrey Bewkes

 

Jeffrey Bewkes

 

28



--------------------------------------------------------------------------------

ANNEX A

Deferred Compensation Account

A.1 Investments. Funds credited to the Trust Account shall be actually invested
and reinvested in an account in securities selected from time to time by an
investment advisor designated from time to time by the Company (the “Investment
Advisor”), substantially all of which securities shall be “eligible securities”.
The designation from time to time by the Company of an Investment Advisor shall
be subject to the approval of you (the “Executive”), which approval shall not be
withheld unreasonably. “Eligible securities” are common and preferred stocks,
warrants to purchase common or preferred stocks, put and call options, and
corporate or governmental bonds, notes and debentures, either listed on a
national securities exchange or for which price quotations are published in
newspapers of general circulation, including The Wall Street Journal, and
certificates of deposit. Eligible securities shall not include the common or
preferred stock, any warrants, options or rights to purchase common or preferred
stock or the notes or debentures of the Company or any corporation or other
entity of which the Company owns directly or indirectly 5% or more of any class
of outstanding equity securities. The Investment Advisor shall have the right,
from time to time, to designate eligible securities which shall be actually
purchased and sold for the Trust Account on the date of reference. Such
purchases may be made on margin; provided that the Company may, from time to
time, by written notice to the Executive, the Trustee and the Investment
Advisor, limit or prohibit margin purchases in any manner it deems prudent and,
upon three business days written notice to the Executive, the Trustee and the
Investment Advisor, cause all eligible securities theretofore purchased on
margin to be sold. The Investment Advisor shall send notification to the
Executive and the Trustee in writing of each transaction within five business
days thereafter and shall render to the Executive and the Trustee written
quarterly reports as to the current status of his or her Trust Account. In the
case of any purchase, the Trust Account shall be charged with a dollar amount
equal to the quantity and kind of securities purchased multiplied by the fair
market value of such securities on the date of reference and shall be credited
with the quantity and kind of securities so purchased. In the case of any sale,
the Trust Account shall be charged with the quantity and kind of securities
sold, and shall be credited with a dollar amount equal to the quantity and kind
of securities sold multiplied by the fair market value of such securities on the
date of reference. Such charges and credits to the Trust Account shall take
place immediately upon the consummation of the transactions to which they
relate. As used herein “fair market value” means either (i) if the security is
actually purchased or sold by the Rabbi Trust on the date of reference, the
actual purchase or sale price per security to



--------------------------------------------------------------------------------

the Rabbi Trust or (ii) if the security is not purchased or sold on the date of
reference, in the case of a listed security, the closing price per security on
the date of reference, or if there were no sales on such date, then the closing
price per security on the nearest preceding day on which there were such sales,
and, in the case of an unlisted security, the mean between the bid and asked
prices per security on the date of reference, or if no such prices are available
for such date, then the mean between the bid and asked prices per security on
the nearest preceding day for which such prices are available. If no bid or
asked price information is available with respect to a particular security, the
price quoted to the Trustee as the value of such security on the date of
reference (or the nearest preceding date for which such information is
available) shall be used for purposes of administering the Trust Account,
including determining the fair market value of such security. The Trust Account
shall be charged currently with all interest paid by the Trust Account with
respect to any credit extended to the Trust Account. Such interest shall be
charged to the Trust Account, for margin purchases actually made, at the rates
and times actually paid by the Trust Account. The Company may, in the Company’s
sole discretion, from time to time serve as the lender with respect to any
margin transactions by notice to the then Investment Advisor and the Trustee and
in such case interest shall be charged at the rate and times then charged by an
investment banking firm designated by the Company with which the Company does
significant business. Brokerage fees shall be charged to the Trust Account at
the rates and times actually paid.

A.2 Dividends and Interest. The Trust Account shall be credited with dollar
amounts equal to cash dividends paid from time to time upon the stocks held
therein. Dividends shall be credited as of the payment date. The Trust Account
shall similarly be credited with interest payable on interest-bearing securities
held therein. Interest shall be credited as of the payment date, except that in
the case of purchases of interest-bearing securities the Trust Account shall be
charged with the dollar amount of interest accrued to the date of purchase, and
in the case of sales of such interest-bearing securities the Trust Account shall
be credited with the dollar amount of interest accrued to the date of sale. All
dollar amounts of dividends or interest credited to the Trust Account pursuant
to this Section A.2 shall be charged with all taxes thereon deemed payable by
the Company (as and when determined pursuant to Section A.5). The Investment
Advisor shall have the same right with respect to the investment and
reinvestment of net dividends and net interest as he has with respect to the
balance of the Trust Account.

A.3 Adjustments. The Trust Account shall be equitably adjusted to reflect stock
dividends, stock splits, recapitalizations, mergers, consolidations,
reorganizations and other changes affecting the securities held therein.

A.4 Obligation of the Company. Without in any way limiting the obligations of
the Company otherwise set forth in the Agreement or this Annex A, the Company
shall have the obligation to establish, maintain and enforce the Rabbi Trust and
to make payments to the Trustee for credit to the Trust Account in accordance
with the provisions of Section 3.3 of the Agreement, to use due care in
selecting the Trustee or any



--------------------------------------------------------------------------------

successor trustee and to in all respects work cooperatively with the Trustee to
fulfill the obligations of the Company and the Trustee to the Executive. The
Trust Account shall be charged with all taxes (including stock transfer taxes),
interest, brokerage fees and investment advisory fees, if any, payable by the
Company and attributable to the purchase or disposition of securities designated
by the Investment Advisor (in all cases net after any tax benefits that the
Company would be deemed to derive from the payment thereof, as and when
determined pursuant to Section A.5) and only in the event of a default by the
Company of its obligation to pay such fees and expenses, the fees and expenses
of the Trustee in accordance with the terms of the Trust Agreement, but no other
costs of the Company. Subject to the terms of the Trust Agreement, the
securities purchased for the Trust Account as designated by the Investment
Advisor shall remain the sole property of the Company, subject to the claims of
its general creditors, as provided in the Trust Agreement. Neither the Executive
nor his legal representative nor any beneficiary designated by the Executive
shall have any right, other than the right of an unsecured general creditor,
against the Company or the Trust in respect of any portion of the Trust Account.

A.5 Taxes. The Trust Account shall be charged with all federal, state and local
taxes deemed payable by the Company with respect to income recognized upon the
dividends and interest received by the Trust Account pursuant to Section A.2 and
gains recognized upon sales of any of the securities which are sold pursuant to
Section A. 1, or A.7. The Trust Account shall be credited with the amount of the
tax benefit received by the Company as a result of any payment of interest
actually made pursuant to Section A. 1 or A.2 and as a result of any payment of
brokerage fees and investment advisory fees made pursuant to Section A.1. If any
of the sales of the securities which are sold pursuant to Section A.1 or A.7
results in a loss to the Trust Account, such net loss shall be deemed to offset
the income and gains referred to in the second preceding sentence (and thus
reduce the charge for taxes referred to therein) to the extent then permitted
under the Internal Revenue Code of 1986, as amended from time to time, and under
applicable state and local income and franchise tax laws (collectively referred
to as “Applicable Tax Law”); provided, however, that for the purposes of this
Section A.5 the Trust Account shall, except as provided in the third following
sentence, be deemed to be a separate corporate taxpayer and the losses referred
to above shall be deemed to offset only the income and gains referred to in the
second preceding sentence. Such losses shall be carried back and carried forward
within the Trust Account to the extent permitted by Applicable Tax Law in order
to minimize the taxes deemed payable on such income and gains within the Trust
Account. For the purposes of this Section A.5, all charges and credits to the
Trust Account for taxes shall be deemed to be made as of the end of the
Company’s taxable year during which the transactions, from which the liabilities
for such taxes are deemed to have arisen, are deemed to have occurred.
Notwithstanding the foregoing, if and to the extent that in any year there is a
net loss in the Trust Account that cannot be offset against income and gains in
any prior year, then an amount equal to the tax benefit to the Company of such
net loss (after such net loss is reduced by the amount of any net capital loss
of the Trust Account for such year) shall be credited to the Trust Account on
the last day of such year.



--------------------------------------------------------------------------------

If and to the extent that any such net loss of the Trust Account shall be
utilized to determine a credit to the Trust Account pursuant to the preceding
sentence, it shall not thereafter be carried forward under this Section A.5. For
purposes of determining taxes payable by the Company under any provision of this
Annex A it shall be assumed that the Company is a taxpayer and pays all taxes at
the maximum marginal rate of federal income taxes and state and local income and
franchise taxes (net of assumed federal income tax benefits) applicable to
business corporations and that all of such dividends, interest, gains and losses
are allocable to its corporate headquarters, which are currently located in New
York City.

A.6 Intentionally Deleted.

A.7 Payments. Payments of deferred compensation shall be made as provided in
this Section A.7. Deferred compensation shall be paid bi-weekly for a period of
ten years (the “Pay-Out Period”) commencing on the first Company payroll
following the February following the year when the Executive separates from
service (within the meaning of Section 409A of the Internal Revenue Code). On
each payment date, the Trust Account shall be charged with the dollar amount of
such payment. On each payment date, the amount of cash held in the Trust Account
shall be not less than the payment then due and the Company or the Trustee may
select the securities to be sold to provide such cash if the Investment Advisor
shall fail to do so on a timely basis. The amount of any taxes payable with
respect to any such sales shall be computed, as provided in Section A.5 above,
and deducted from the Trust Account, as of the end of the taxable year of the
Company during which such sales are deemed to have occurred. Solely for the
purpose of determining the amount of payments during the Pay-Out Period, the
Trust Account shall be valued on the fifth trading day prior to the end of the
month preceding the first payment of each year of the Pay-Out Period, or more
frequently at the Company’s or the Trustee’s election (the “Valuation Date”), by
adjusting all of the securities held in the Trust Account to their fair market
value (net of the tax adjustment that would be made thereon if sold, as
estimated by the Company or the Trustee) and by deducting from the Trust Account
the amount of all outstanding indebtedness. The extent, if any, by which the
Trust Account, valued as provided in the immediately preceding sentence exceeds
the aggregate amount of credits previously made to the Trust Account by the
Company as of each Valuation Date is herein called “Account Retained Income”.
The amount of each payment for the year, or such shorter period as may be
determined by the Company or the Trustee, of the Pay-Out Period immediately
succeeding such Valuation Date, including the payment then due, shall be
determined by dividing the aggregate value of the Trust Account, as valued and
adjusted pursuant to the second preceding sentence, by the number of payments
remaining to be paid in the Pay-Out Period, including the payment then due;
provided that each payment made shall be deemed made first out of Account
Retained Income (to the extent remaining after all prior distributions thereof
since the last Valuation Date). The balance of the Trust Account, after all the
securities held therein have been sold and all indebtedness liquidated, shall be
paid to the Executive in the final payment, which shall be decreased by
deducting therefrom the amount of all taxes attributable to the sale of any
securities held in the Trust Account since the end of the preceding taxable year
of the Company, which taxes shall be computed as of the date of such payment.



--------------------------------------------------------------------------------

If the Executive shall die at any time whether during or after the term of
employment, the Trust Account shall be valued as of the date of the Executive’s
death and the balance of the Trust Account after all the securities held therein
have been sold and all indebtedness liquidated shall be paid to the Executive’s
estate or beneficiary within 75 days of such death in a final lump sum payment,
which shall be decreased by deducting therefrom the amount of all taxes
attributable to the sale of any securities held in the Trust Account since the
end of the preceding taxable year of the Company, which taxes shall be computed
as of the date of such payment. Payments made pursuant to this paragraph shall
be deemed made first out of Account Retained Income.

Within 90 days after the end of each taxable year of the Company in which
payments are made, directly or indirectly, to the Executive from the Trust
Account and at the time of the final payment from the Trust Account, the Company
or the Trustee shall compute and the Company shall pay to the Trustee for credit
to the Trust Account, the amount of the tax benefit assumed to be received by
the Company from the payment to the Executive of amounts of Account Retained
Income during such taxable year or since the end of the last taxable year, as
the case may be. No additional credits shall be made to the Trust Account
pursuant to the preceding sentence in respect of the amounts credited to the
Trust Account pursuant to the preceding sentence. Notwithstanding any provision
of this Section A.7, the Executive shall not be entitled to receive pursuant to
this Annex A an aggregate amount that shall exceed the sum of (i) all credits
previously made to the Trust Account by the Company, (ii) the net cumulative
amount (positive or negative) of all income, gains, losses, interest and
expenses charged or credited to the Trust Account pursuant to this Annex A
(excluding credits made pursuant to the second preceding sentence), after all
credits and charges to the Trust Account with respect to the tax benefits or
burdens thereof, and (iii) an amount equal to the tax benefit to the Company
from the payment of the amount (if positive) determined under clause (ii) above;
and the final payment(s) otherwise due may be adjusted or eliminated
accordingly. In determining the tax benefit to the Company under clause
(iii) above, the Company shall be deemed to have made the payments under clause
(ii) above with respect to the same taxable years and in the same proportions as
payments of Account Retained Income were actually made from the Trust Account.
Except as otherwise provided in this paragraph, the computation of all taxes and
tax benefits referred to in this Section A.7 shall be determined in accordance
with Section A.5 above.



--------------------------------------------------------------------------------

ANNEX B

RELEASE

This Release (the “Release”) is made by and among Jeffrey Bewkes (“You” or
“Your”) and TIME WARNER INC. (the “Company”), One Time Warner Center, New York,
New York 10019 as of the date set forth below in connection with the Employment
Agreement dated                     , and effective as of                     ,
(the “Employment Agreement”), and in association with the termination of your
employment with the Company.

In consideration of payments made to You and other benefits to be received by
You by the Company and other benefits to be received by You pursuant to the
Employment Agreement, You, being of lawful age, do hereby release and forever
discharge the Company, its successors, related companies, affiliates, officers,
directors, shareholders, subsidiaries, agents, employees, heirs, executors,
administrators, assigns, benefit plans (including but not limited to the Time
Warner Inc. Severance Pay Plan For Regular Employees), benefit plan sponsors and
benefit plan administrators of and from any and all actions, causes of action,
claims, or demands for general, special or punitive damages, attorney’s fees,
expenses, or other compensation or damages (collectively, “Claims”), whether
known or unknown, which in any way relate to or arise out of your employment
with the Company or the termination of Your employment, which You may now have
under any federal, state or local law, regulation or order, including without
limitation, Claims under the Age Discrimination in Employment Act (with the
exception of Claims that may arise after the date You sign this Release), Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act of
1990, as amended, the Family and Medical Leave Act and the Employee Retirement
Income Security Act of 1974, as amended, through and including the date of this
Release.

Notwithstanding anything to the contrary, nothing in this Release shall prohibit
or restrict You from (i) making any disclosure of information required by law;
(ii) filing a charge with, providing information to, or testifying or otherwise
assisting in any investigation or proceeding brought by, any federal regulatory
or law enforcement agency or legislative body, any self-regulatory organization,
or the Company’s legal, compliance or human resources officers; (iii) filing,
testifying or participating in or otherwise assisting in a proceeding relating
to an alleged violation of any federal, state or municipal law relating to fraud
or any rule or regulation of the Securities and Exchange Commission or any
self-regulatory organization; or (iv) challenging the validity of Your release
of claims under the Age Discrimination in Employment Act. Notwithstanding the
foregoing, You acknowledge that You cannot recover any monetary damages or
equitable relief in connection with a charge brought by You or through any
action brought by a third party



--------------------------------------------------------------------------------

with respect to the Claims released and waived in this Release. Further,
notwithstanding the above, You are not waiving or releasing: (i) any claims
arising after the Effective Date of this Release; (ii) any claims for
enforcement of this Release; (iii) any rights or claims You may have to workers
compensation or unemployment benefits; (iv) claims for accrued, vested benefits
under any employee benefit plan of the Company in accordance with the terms of
such plans and applicable law; (v) any claims You may have under the Employment
Agreement; (vi) Your right to indemnification under the Employment Agreement,
the Company’s Restated Certificate of Incorporation, the Company’s By-laws or
under any other arrangements of the Company and its affiliates, or any claims
against any directors and officers insurance policy maintained by the Company or
any affiliate of the Company and/or (vii) any claims or rights which cannot be
waived by law.

You further state that You have reviewed this Release, that You know and
understand its contents, and that You have executed it voluntarily.

You acknowledge that You have been given 21 days to review this Release and to
sign it. You also acknowledge that by signing this Release You may be giving up
valuable legal rights and that You have been advised to consult with an
attorney. You understand that You have the right to revoke Your consent to this
Release for seven days following Your signing of the Release. You further
understand that You will cease to receive any payments or benefits under the
Employment Agreement (except as set forth in Section 4.5 of the Employment
Agreement) if You do not sign this Release or if You revoke Your consent to the
Release within seven days after signing the Release. The Release shall not
become effective or enforceable with respect to claims under the Age
Discrimination Act until the expiration of the seven-day period following Your
signing of this Release. To revoke the Release, You must send a written
statement of revocation to the Company by certified mail, return receipt
requested, or by hand delivery. If You do not revoke it, the Release shall
become effective on the eighth day after You sign it.

 

 

Accepted and Agreed to:

 

Jeffrey Bewkes

Dated:

 

 



--------------------------------------------------------------------------------

ANNEX C

TIME WARNER CORPORATE

STANDARDS OF BUSINESS CONDUCT